DETAILED ACTION
This office action is response to 07/14/2022. Claims 1-40 and 53-60 cancelled. Claims 41-52 are presented for examination.
Allowable Subject Matter
2.       Claims 41-52 are allowed in light of the prior art made of record.
Reasons for Allowance
3.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 41, the prior art of record, specifically Maloney (US 20200147473 A1) teaches a method of manufacturing an oral appliance, comprising: establishing a dentition geometry; forming a first portion of the oral appliance including forming a plurality of recesses adapted to receive components of circuitry; securing circuitry to the first portion; forming a second portion and sealing the second portion to the first portion to hermetically seal the circuitry between the first portion and the second portion (Fig. 1, Abstract and 042).
Prior art of record, Wright (US 10092814 B2) teaches a mouthguard tethering system comprising: an external attachment mechanism comprising a clamp mechanism, wherein said clamp mechanism comprises: a first clamp half; a second clamp half; a connector arrangement configured to connect the first clamp half to the second clamp half; a ferrous or magnetic disc configured to be received in an opening in the second clamp half; and a protective covering arranged to cover connector arrangement, the ferrous and/or magnetic disc, and opening in second clamp half (Fig. 2,  and Abstract).
However, the prior arts of record fail to teach, make obvious, or suggest, a method  for monitoring the impact forces on a user that occur during a first activity or a second activity, comprising:  mouth guard including a flexible printed circuit board with linear and rotational force sensors and a memory device, the first activity impact data being provided by the linear and rotational force sensors; comparing the first activity impact data to first impact threshold data; in response to first activity impact data exceeding first impact threshold data, providing an indication to the user: while the user is engaged in the second activity, monitoring second activity impact data from the mouth guard worn by the user, the second activity impact data being provided by the linear and rotational force sensors; comparing the second activity impact data to second impact threshold data, the second impact threshold data being based associated with the second activity, second impact threshold data being different from first impact threshold data; and in response to the second activity impact data exceeding second impact threshold data, providing an indication to user, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 41-52 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689